Name: Commission Regulation (EU) NoÃ 1244/2010 of 9Ã December 2010 amending Regulation (EC) NoÃ 883/2004 of the European Parliament and of the Council on the coordination of social security systems and Regulation (EC) NoÃ 987/2009 of the European Parliament and of the Council laying down the procedure for implementing Regulation (EC) NoÃ 883/2004 Text with relevance for the EEA and for Switzerland
 Type: Regulation
 Subject Matter: social protection;  tariff policy;  executive power and public service;  information and information processing;  social affairs
 Date Published: nan

 22.12.2010 EN Official Journal of the European Union L 338/35 COMMISSION REGULATION (EU) No 1244/2010 of 9 December 2010 amending Regulation (EC) No 883/2004 of the European Parliament and of the Council on the coordination of social security systems and Regulation (EC) No 987/2009 of the European Parliament and of the Council laying down the procedure for implementing Regulation (EC) No 883/2004 (Text with relevance for the EEA and for Switzerland) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 883/2004 of the European Parliament and of the Council of 29 April 2004 on the coordination of social security systems (1), Having regard to Regulation (EC) No 987/2009 of the European Parliament and of the Council of 16 September 2009 laying down the procedure for implementing Regulation (EC) No 883/2004 on the coordination of social security systems (2), and in particular Article 92 thereof, Whereas: (1) Two Member States or their competent authorities have requested amendments to Annexes VIII and IX to Regulation (EC) No 883/2004. (2) Some Member States or their competent authorities have requested amendments to Annexes 1 and 2 to Regulation (EC) No 987/2009. (3) Annexes VIII and IX to Regulation (EC) No 883/2004 and Annexes 1 and 2 to Regulation (EC) No 987/2009 need to be adapted in order to take into account recent developments in national legislation and to guarantee transparency and legal certainty for stakeholders. (4) The Administrative Commission on Coordination of Social Security Systems has agreed to the amendments. (5) Regulations (EC) No 883/2004 and (EC) No 987/2009 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 883/2004 is amended as follows: 1. Annex VIII is amended as follows: (a) in Part 1, section PORTUGAL is replaced by the following: PORTUGAL All applications for invalidity, old-age and survivors pension claims, except for the cases where the totalised periods of insurance completed under the legislation of more than one Member State are equal to or longer than 21 calendar years but the national periods of insurance are equal or inferior to 20 years, and the calculation is made under Articles 32 and 33 of Decree-Law No 187/2007 of 10 May 2007.; (b) in Part 2, the following new section is added after section POLAND: PORTUGAL Supplementary pensions granted pursuant to Decree-Law No 26/2008 of 22 February 2008 (public capitalisation scheme).; 2. in Annex IX, Part I, section NETHERLANDS, is amended as follows: (a) The law of 18 February 1966 on invalidity insurance for employees, as amended (WAO) is replaced by Disability Insurance Act of 18 February 1966, as amended (WAO); (b) The law of 24 April 1997 on invalidity insurance for self-employed persons, as amended (WAZ) is replaced by Self-employed Persons Disablement Benefits Act of 24 April 1997, as amended (WAZ); (c) The law of 21 December 1995 on general insurance for surviving dependants (ANW) is replaced by General Surviving Relatives Act of 21 December 1995 (ANW); (d) The law of 10 November 2005 on work and income according to labour capacity (WIA) is replaced by The Work and Income according to Labour Capacity Act of 10 November 2005 (WIA). Article 2 Regulation (EC) No 987/2009 is amended as follows: 1. Annex 1 is amended as follows: (a) in section BELGIUM-NETHERLANDS point (a) is deleted; (b) section GERMANY-NETHERLANDS is deleted; (c) section NETHERLANDS-PORTUGAL is deleted; (d) section DENMARK-LUXEMBOURG is deleted; 2. in Annex 2, header, Articles 31 and 41 is replaced by Articles 32(2) and 41(1). Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 December 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 166, 30.4.2004, p. 1. (2) OJ L 284, 30.10.2009, p. 1.